NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1742-19

K.F.,

          Plaintiff-Respondent,

v.

N.V.,

     Defendant-Appellant.
_______________________

                   Argued January 13, 2021 – Decided March 1, 2021

                   Before Judges Accurso, Vernoia, and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FD-16-1515-17.

                   Jessica Ragno Sprague argued the cause for appellant
                   (Weinberger Divorce & Family Law Group, LLC,
                   attorneys; Jessica Ragno Sprague, on the briefs).

                   Ellen Jo Gold argued the cause for respondent.

PER CURIAM
      Plaintiff K.F. and defendant N.V. are the parents of a son, L.F., 1 who is

almost six years old. Defendant appeals from a December 17, 2019 order

denying her application to relocate with L.F. to Pennsylvania. We reverse and

remand for reconsideration of defendant's application.

                                     I.

      The parties began dating in April 2014 and L.F. was born in April 2015.

During their courtship, the parties lived in Wayne, in a home owned by

defendant's mother. After their relationship ended in June 2016, plaintiff moved

three times. He eventually settled in Edison, about an hour's driving distance

from Wayne, because Edison was a midway point between his job in Eatontown

and defendant's residence.

      In July 25, 2017, the parties entered into a consent order, confirming they

would share joint legal custody of their son. Under the order, defendant was

designated the parent of primary residence (PPR) and plaintiff was deemed the

parent of alternate residence (PAR). Additionally, the order provided plaintiff

would enjoy parenting time as follows:

                  Thursday evening (pick up between [6:00-7:00]
            p.m. – Sunday at 7:00 p.m., except that [defendant] will
            have 1 full weekend per month from Friday after work

1
   We utilize initials of the individuals involved in this matter to protect the
privacy of the parties and their child. R. 1:38-3(d)(3) and (13).

                                                                         A-1742-19
                                          2
            – Sunday evening. The week prior to [defendant's]
            weekend, [plaintiff] would have Wednesday (pick up
            between [6:00-7:00] p.m.) until Friday after
            [defendant] gets out of work.

       In June 2018, defendant told plaintiff she planned to marry R.M. , and

wished to move to Stewartstown, Pennsylvania, where                R.M. lived.

Stewartstown is approximately 155 miles from Edison. Plaintiff objected to the

proposed move, arguing it would unduly reduce his parenting time.

       On August 28, 2018, defendant filed an application seeking the court's

permission to relocate to Pennsylvania with L.F. She also sought modification

of the existing parenting schedule, clarification of the holiday and vacation

provisions of the consent order, and a counsel fee award. Additionally, she

requested an order compelling the parties to use a computer program called "Our

Family Wizard" (Family Wizard),2 to assist them in communicating about their

son.

       On August 29, 2018, plaintiff filed an order to show cause seeking to

enjoin defendant from relocating with L.F. to Pennsylvania. He also filed a

cross-application in November 2018, opposing defendant's relocation and

requesting primary physical custody of L.F., as well as a counsel fee award. The


2
  This program also is referenced in the record as "My Family Wizard." It is a
co-parenting program which allows parents to share messages, calendars and
documents about their children.
                                                                        A-1742-19
                                       3
trial court appointed a best interests evaluator and later permitted defendant to

retain a rebuttal expert to address the proposed move.

                                      II.

      The relocation hearing commenced in May 2019 and concluded the

following October.        During this period, defendant married R.M.       Also,

defendant's mother, K.V., sold the Wayne home where defendant lived for

several years to the government, through a federal flood relief program. Thus,

defendant relocated to temporary housing in Wayne, pending resolution of her

relocation application.

      Several lay witnesses and two experts testified during the relocation

hearing. The trial judge found "all witnesses testified in a credible manner."

When defendant testified at the hearing, she reaffirmed she wanted to live in

Stewartstown because that is where her husband managed a family-owned

garage and owned a photography business. Also, defendant asserted she wanted

to move because she did not have a "support system" in New Jersey. She

explained her parents lived in Pennsylvania, and members of her husband's

family lived "about a mile from where [her husband] currently resides and would

be able to help and assist [her] with anything" she needed.

      Defendant further testified she worked five days a week, including most

weekends, and was usually off Tuesdays and Wednesdays. She attested she and
                                                                         A-1742-19
                                            4
L.F. would benefit from a move to Stewartstown because she could work "a

couple of hours a day" from home for her husband and would be able to care for

L.F. before and after school. She claimed this arrangement would not be feasible

if she remained in New Jersey. Additionally, she contended her debts exceeded

her assets, that she owed her parents close to $100,000 in legal fees, and she did

not believe she could afford to continue living in New Jersey.

      Consistent with her goal of relocating to Stewartstown, defendant offered

different parenting plans which afforded plaintiff significant time with L.F.

Under one plan, she suggested he enjoy parenting time on alternate weekends,

including Sunday overnights when a Monday holiday fell after his weekend,

equal time over the summer, and alternating holidays and school breaks.

Alternatively, she proposed that when L.F. attended school, plaintiff could

exercise parenting time on alternating weekends during the school year and

assume the role of L.F.'s primary caretaker during the summer. Under this plan,

she would exercise parenting time on alternate weekends.         Defendant also

offered to be responsible for at least half of the transportation needed to

effectuate either parenting plan. Defendant calculated that under her parenting

plans, once L.F. started kindergarten, plaintiff's overnight parenting time would

decrease from 144 overnights to 114 overnights.



                                                                          A-1742-19
                                        5
      In support of her request that the parties utilize Family Wizard to

communicate about their son, defendant extensively described the difficulties

the parties faced during parenting time exchanges and through their texts and

emails. She testified:

              If I wasn't agreeable to everything that [plaintiff]
              wanted, the conversation would go nowhere. He
              frequently would stand in front of car doors so that I
              couldn't get my son out of the car for . . . my parenting
              time exchanges. He frequently refused to bring [L.F.]
              out, and demand[ed] that I would stand there for hours
              and talk to him . . . and the communications would just
              constantly go in circles, and . . . never be productive.

      Defendant also revealed that approximately a year after the parties' ended

their courtship, plaintiff emailed defendant, stating, "[i]f you really end up

wanting to move on without me . . . completely and starting a family, then please

give up [L.F.] to me with sole custody . . . . I can't live without both of you."

As the parties' relationship continued to deteriorate, plaintiff texted defendant

and instructed, "You and [L.F.'s babysitter] need to get your fucking shit

straight. You've been punishing me for a lot of dumb fucking shit and turning

every positive thing into a negative . . . . Seriously, just get the hell out of our

lives. You've pushed me over the edge." He also wrote, "[g]et out of our lives

and go start a family where you're not trying to drive your child's father crazy.

I am done."

                                                                           A-1742-19
                                         6
      Defendant testified plaintiff "would constantly corner me, . . . talk over

me, he would yell, degrade me in conversations, he frequently used name-

calling." By way of example, she confirmed plaintiff called her a "moron," a

"bitch," "a horse's ass," and "asshole," and called her husband a "gun freak

faggot."   According to defendant, she repeatedly asked plaintiff to "stop

harassing" her and not to text her while she was working unless there was an

emergency involving their son. Plaintiff did not accommodate this request, so

defendant suggested the parties utilize Family Wizard, hoping its use would

diffuse their ongoing conflicts. Plaintiff refused to use this program.

      L.F.'s babysitter testified she had watched L.F. twice a week since he was

three months old. She stated she became responsible for certain parenting time

exchanges and was uncomfortable when she handled those exchanges by herself

because plaintiff yelled and cursed at her. Also, he upset her one day when he

urinated in her presence while standing outside defendant's home, waiting to

pick up L.F. Additionally, she testified she was with defendant's mother during

a particular parenting time exchange when plaintiff confronted and shoved

defendant's mother, causing L.F. to become upset and scream.

      R.M. testified that he lived in Stewartstown, managed a family-owned

garage, and owned a wedding photography business he purchased in 2018. R.M.

stated the businesses were dependent on word of mouth in the Southern
                                                                          A-1742-19
                                        7
Pennsylvania and Northern Maryland area, so he could not relocate to New

Jersey. Further, he testified he earned approximately $60,000 a year managing

the garage and earned a minimal amount from his nascent photography business.

      Defendant's parents, K.V. and J.V. also testified at the hearing.

Defendant's mother, K.V., affirmed she had lived in Pennsylvania for nearly

thirty years, and had considered moving closer to Stewartstown to be more

accessible to defendant and L.F. She confirmed that she and L.F.'s babysitter

watched L.F. during the week while defendant worked.           When describing

parenting time exchanges with plaintiff, K.V. attested plaintiff was rude and

condescending towards her, and would often yell at her in L.F.'s presence.

      K.V. further testified she intended to sell her home in Wayne, where

defendant and L.F. lived, because it was located in a flood area, it was "flooding

for years," needed "a lot of repairs" and was "in bad, bad shape." Defendant's

father, J.V., likewise testified the Wayne home needed to be sold, as it required

substantial repairs. J.V. stated he and K.V. could not afford the upkeep of the

property, that they only charged their daughter $1100 a month to rent the Wayne

home, and the rental did not cover the shelter costs. Also, he noted the roof

leaked, "pieces [were] coming off the house, and "it's been through a few floods

so . . . it's . . . water damaged."



                                                                         A-1742-19
                                        8
      Regarding the parties' parenting time exchanges, J.V. testified plaintiff

made his daughter uncomfortable, so he and his wife tried to assist defendant

during these exchanges. J.V. explained that plaintiff "gets very agitated right

out of the gate. His tone raises to a tone which does not foster any type of

communication whatsoever . . . . [H]e makes it very confrontational." He noted

plaintiff had called him and K.V. "fucking idiots, fucking morons" and that he

heard plaintiff call defendant a "bitch." He also recalled an incident from

Christmas Eve in 2017 when plaintiff said to K.V., "'Merry fucking Christmas,'

and he was very, very agitated."

      Plaintiff testified he enjoyed various activities with L.F., such as going to

museums and fishing. Further, he confirmed that when L.F. was with him, L.F.

often spent time with a cousin who was the same age as L.F. Plaintiff produced

a calendar of days he enjoyed with L.F. in 2018. According to his calendar,

plaintiff enjoyed 148 overnights, but was with L.F. for 202 days in 2018.

      Plaintiff stated that if he were granted primary physical custody of L.F.,

he intended to move with his girlfriend to his parents' house in Bordentown,

where L.F. would be closer to his mother's home, and defendant would "have

the flexibility to visit more often." Plaintiff testified he never intended to have

his son enrolled in school in Edison. He stated he had researched both the

Bordentown and Stewartstown school systems, and found they had similar
                                                                          A-1742-19
                                        9
ratings, but that "diversity" in Stewartstown was "almost nonexistent." Plaintiff

testified he "reserved a spot" in a Bordentown preschool for L.F. but did not

believe he informed defendant he reserved the spot. He explained, "I tried to

talk to her about it, but she was unwilling to talk to me . . . on the topic."

Nevertheless, he also testified on direct examination that currently, the parties

communicated "[s]trictly [by] text, email, and if an emergency, a phone call.

But we've never communicated over the phone even since [2017]."

      On direct examination, plaintiff was asked if he thought the parties

communicated well. He answered in the negative and advised he had offered to

go to "a family mediator or even a family therapist." He conceded some of his

communications were "inappropriate" but testified some of defendant's

communications also were "inappropriate." Also on direct, plaintiff was asked

if he "used language that someone might term abusive in some of [his]

communications," and he responded, "I do a little bit of the, you know, talk like

a sailor sometimes." Still, he stated he was opposed to using the Family Wizard

program recommended by the experts. He explained:

            texts and email . . . it leads to miscommunication all the
            time. You can't tell tone. You don't know how
            someone said something. They might have mistyped,
            and . . . it's easy to miscommunicate, whereas, you
            know, a verbal conversation is how things have always
            been . . . in the past . . . . Her and I have been successful

                                                                            A-1742-19
                                        10
             . . . verbally in the past. I feel like it's attainable again
             and I think it sets a good example . . . for L.F.

Despite the parties' difficulties, plaintiff testified that if defendant did not move

out of state, he was willing to accept the parties' current custodial arrangement.

      Plaintiff's girlfriend testified she was pregnant with plaintiff's child and

planned to move into his parents' home in Bordentown with him. She said she

and plaintiff spent considerable time with L.F. almost every weekend when

plaintiff was scheduled to have parenting time, and that her sister-in-law babysat

for L.F. once a week.       She confirmed plaintiff would be able to move to

Bordentown even if he did not have custody of L.F., and that Bordentown is

closer to where defendant wanted to reside in Pennsylvania.

                                        III.

      In addition to the lay witnesses who testified, two mental health experts

provided divergent opinions as to whether it was in L.F.'s best interest to move

with defendant to Stewartstown. Dr. Michelle LaCouture, defendant's rebuttal

expert, testified in advance of the court-appointed expert, Dr. Catherine

Golfnopoulos.3




3
   The trial judge declined to admit the written report of either expert and
confirmed in his oral decision that he instead relied on the testimony of the
experts.
                                                                             A-1742-19
                                         11
      Dr. LaCouture holds a doctorate in marriage and family therapy.

Following her evaluation, she concluded it would be in L.F.'s best interest to

relocate to Stewartstown with his mother. Dr. LaCouture advised that she

considered the fact that L.F. would soon begin attending school. She found this

to be a significant factor because the parties currently lived approximately an

hour from one another, and if L.F. attended school in Wayne while his father

lived in Edison, it would not be feasible for plaintiff to drive L.F. to school every

day and still arrive at his job in Eatontown on time. She testified she believed

the maximum time a child should be in a car to commute to school was thirty

minutes.

      Dr. LaCouture also testified plaintiff told her he would be willing to move

closer to defendant's residence if he became the primary residential parent. Dr.

LaCouture found plaintiff's willingness to relocate only if he was the primary

residential parent demonstrated he would use defendant's desire to relocate as

leverage in the parties' custody dispute.

      Dr. LaCouture further opined defendant's proposed relocation would be in

L.F.'s best interest because defendant would not need childcare or a babysitter.

Dr. LaCouture concluded defendant was seeking to relocate, not to interfere with

plaintiff's parental rights, but to provide a better life for herself and L.F., both

financially and in terms of quality time with L.F.         The doctor was aware
                                                                            A-1742-19
                                        12
defendant offered plaintiff extra parenting time in the summers to compensate

for some parenting time he would miss due to the relocation. Although this

expert conceded plaintiff's relationship with L.F. would be impacted by the

relocation, she also believed the parenting schedule would change anyway as

the child matured.

      Dr. LaCouture also described the difficulties the parties had in relating to

one another. She was particularly concerned about the level of animosity in the

parties' text and email exchanges. She noted plaintiff often texted defendant

during the workday, which bothered defendant, yet plaintiff did not appear to

recognize defendant's discomfort. Additionally, she confirmed plaintiff was

reluctant to use Family Wizard, and concluded, "[i]t's telling me that [plaintiff]

would like the other party to conform to his way of communicating rather than

recognizing that there is a breakdown and here's a usable tool to help that." Dr.

LaCouture further explained that Family Wizard features a "tone meter" to

regulate "charged language" and helps people to "learn to improve their

communication. So, if we have one party . . . saying I don't know why my e-

mails upset you so much, maybe we have a way of helping that person

understand that, rather than the other person just continuing to say it." The

doctor added that a person cannot "manipulate the [Family Wizard] log." When

asked how her concerns about the parties' communication difficulties impacted
                                                                          A-1742-19
                                       13
her best interests evaluation, Dr. LaCouture stated this factor weighed in favor

of defendant.

      Dr. LaCouture further testified she considered the stability of the home

environment as between the parties. She observed that plaintiff moved after the

parties' romantic relationship ended and reported he intended to move again but

did

            not necessarily hav[e] a firm plan of where he will
            continue to live. For example, [plaintiff] offered that
            he may move with his girlfriend to her parents' house
            in East Brunswick. They were possibly saving for a
            home. If that was the case, . . . there are two more
            moves coming for him. There was just less of a stability
            with his movement than I felt there was for the mother
            in this case.

      Regarding the quality and continuancy of L.F.'s education, Dr. LaCouture

testified L.F.'s proposed school in Stewartstown was rated "at six over ten." By

comparison, and apparently under the impression plaintiff wanted L.F. to attend

school in Edison, Dr. LaCouture testified Edison's school system was rated "five

out of ten." Still, Dr. LaCouture believed other factors weighed more heavily in

the best interests evaluation. Asked to explain, Dr. LaCouture stated:

            [t]he fact that we have a mother who is reporting a need
            to move, that her remaining where she is, is not an
            option. We have a mother reporting that she feels
            uncomfortable with her direct communication with the
            other parent . . . . It sounds like [some earlier] proposals

                                                                           A-1742-19
                                       14
             are more about leverage than what's best for the child.
             So those were more of a concern for me.

      Dr. LaCouture further opined defendant was well prepared for the move,

having researched the area and identified an appropriate school system, as well

as an urgent care center and pediatrician for L.F.

      When considering the parties' employment responsibilities, Dr. LaCouture

recalled plaintiff initially told her he worked remotely on Fridays, but then

clarified this happened "only one Friday a month, not every Friday."              By

comparison, Dr. LaCouture noted that if defendant lived in Stewartstown with

her husband,

             she would not necessarily have to work because . . . she
             could work for him off hours, so she wouldn't
             necessarily have to work during the time [L.F.] would
             be in school. She wouldn't need childcare or [a]
             babysitter. So, there was a look at reduction in cost
             factor for both parties, but also that there is an available
             parent for [L.F.] rather than him going to a babysitter.

Asked if it would be in L.F.'s best interest to have a parent instead of a babysitter

available, Dr. LaCouture answered, "[y]es."

      Dr. LaCouture also opined on an appropriate interim parenting schedule

for L.F. if he relocated with his mother. Initially, the doctor recommended L.F.

attend preschool on a part-time basis so he would benefit from school activity

and socialization yet continue to enjoy some weekday time with his father.

                                                                            A-1742-19
                                        15
Asked if this parenting schedule could continue when L.F. entered kindergarten,

plaintiff's attorney objected, arguing kindergarten was "a year and a half away."

The judge responded, "if the relocation were granted, this would matter . . . . It

would be within 12 months." He added, "we would be confronting this -- no

matter which way it goes." Plaintiff's attorney replied, "Okay, so it's making a

lot of presumptions, but go ahead."      The judge replied, "[wh]oa. What's the

presumptions? . . . . It's going to come right around the corner. So, you have to

contend with this. Now, unless you want to go back to court a year from now. "

      Dr. LaCouture's testimony continued with a recommendation that L.F.

attend kindergarten where his mother resided. She endorsed the idea that once

L.F. was in kindergarten, plaintiff should shift to exercising parenting time on

weekends, but qualified that this would depend on the proximity of his residence

to that of defendant. Moreover, the doctor suggested that neither parent exercise

a "right of first refusal" for parenting time, unless the additional time was to be

exercised on an overnight basis. She explained that when parents are "not

communicating effectively enough," seeking a right of first refusal "causes more

conflict than it's worth and it can create just so much tension that gets trickled

down to the child . . . . When you have people that are not communicating

effectively enough, any last-minute change becomes full of conflict."



                                                                          A-1742-19
                                       16
      Dr. Catherine Golfinopoulos subsequently testified as the court's expert.

Dr. Golfinopoulos holds a doctorate in psychology. Prior to her testimony, she

conducted in-person interviews of the parties and their son, and spoke with

defendant's husband, as well as plaintiff's girlfriend, by phone.              Dr.

Golfinopoulos determined defendant's motivation for moving to Pennsylvania

was her engagement. She did not believe defendant needed to move out of New

Jersey for financial reasons or because defendant's mother opted to sell her home

in Wayne. She stated, "I don't believe that your client cannot rent another

apartment in the State of New Jersey . . . . In fact, I'm a landlord in Fort Lee,

and I always rent a one bedroom for about [$1100 per month]."

      Dr. Golfinopoulos further concluded it would not be in L.F.'s best interest

to relocate with defendant to Stewartstown, which she testified was "[t]wo-and-

a-half hours . . . driving distance" from where plaintiff lived. She determined

L.F. needed constant contact with both parents, due to his age, and that both of

his parents were equally fit to care for him. She opined that "at this stage in his

life . . . he's still going through the bonding stages of life. He's continuing to

bond with both parents, so therefore he needs to have both of them be part of his

life." Plaintiff's attorney inquired whether the doctor would change her opinion

if plaintiff moved to Bordentown, which would be closer to Stewartstown,



                                                                          A-1742-19
                                       17
regardless of whether plaintiff or defendant had primary custody of the child.

Dr. Golfinopoulos answered in the negative.

      Dr. Golfinopoulos further testified that if defendant relocated to

Pennsylvania, "then a consideration should be to shift the parenting and have

the father be the primary parent." She was asked about this recommendation on

cross-examination and explained she issued this recommendation "[b]ecause the

mother is seeking to adjust the parenting plan."        Defendant's counsel then

inquired, "[b]ut you're aware that dad is also seeking to adjust the parenting plan,

correct?" Dr. Golfinopoulos replied, "[h]e wasn't seeking to move and relocate."

The exchange continued:

            Defendant's Counsel: You're aware that he, in fact,
            wrote on his intake forms to you that he was looking for
            primary custody. Is that correct?

            Dr. Golfinopoulos: Because the mother was seeking to
            relocate.

      During cross-examination, Dr. Golfinopoulos was shown examples of

some of plaintiff's toxic text messages and was asked if it would have been

appropriate for plaintiff to stop texting defendant when she said, "[s]top

harassing me." Dr. Golfinopoulos replied, "she should have stopped and not

said anything either, and then it would have ended it. Don't respond. If I don't

want to communicate with somebody, I stop responding. Stop responding to

                                                                           A-1742-19
                                        18
each other." The doctor added, "[t]here's nothing here that involves the child.

So, how could anybody accuse anyone of not . . . coparenting? They are arguing.

Somebody should have stopped."



                                       IV.

      On December 17, 2019, the judge rendered his opinion from the bench,

and issued an accompanying order, denying defendant's request to relocate to

Pennsylvania.     The order contained a "self-executing" provision that if

defendant relocated to Pennsylvania, plaintiff would become L.F.'s primary

physical custodian. Neither the judge's oral opinion nor his accompanying order

addressed defendant's request to clarify holiday and vacation time under the July

25, 2017 consent order. Also, the judge neglected to rule on defendant's request

that the parties be compelled to use Family Wizard, notwithstanding the fact

both experts recommended use of this program.

      In addressing L.F.'s best interest in the context of the relocation issue, the

trial court initially expressed that its decision did not limit defendant 's right to

live wherever she chose. Nonetheless, the judge found defendant's proposed

relocation would "have an adverse effect on the plaintiff's parenting time as the

non-custodial parent by significantly altering the frequency and convenience of



                                                                            A-1742-19
                                        19
plaintiff's parenting time." In support of this conclusion, the judge considered

the statutory factors identified in N.J.S.A. 9:2-4(c), namely:

            the parents' ability to agree, communicate and
            cooperate in matters relating to the child; the parents'
            willingness to accept custody and any history of
            unwillingness to allow parenting time not based on
            substantiated abuse; the interaction and relationship of
            the child with its parents and siblings; the history of
            domestic violence, if any; the safety of the child and the
            safety of either parent from physical abuse by the other
            parent; the preference of the child when of sufficient
            age and capacity to reason so as to form an intelligent
            decision; the needs of the child; the stability of the
            home environment offered; the quality and continuity
            of the child's education; the fitness of the parents; the
            geographical proximity of the parents' homes; the
            extent and quality of the time spent with the child prior
            to or subsequent to the separation; the parents'
            employment responsibilities; and the age and number
            of the children.

            [Ibid.]

      Referring to the July 25, 2017 consent order and N.J.S.A. 9:2-4(c), the

judge observed:

            it was quite clear from all the testimony and evidence
            presented [that] the parties do not communicate well at
            all. The plaintiff, at times of high tension, has used
            harsh and demeaning language against the defendant.

                   And, while the defendant tends to avoid
            retaliating with similar language, defendant tends to
            completely shut down and not communicate at all, even
            when plaintiff is seeking answers to basic or important
            questions.
                                                                         A-1742-19
                                       20
                    Defendant has insisted that the parties only
             communicate through email. This is a clear sign that
             defendant wants to limit communication with the
             plaintiff. In fact, plaintiff presented much evidence
             showing that he was trying to communicate, negotiate,
             compromise, and share information . . . with the
             defendant with no response forthcoming from the
             defendant in numerous instances.

Based on these findings, the judge found the statutory factor involving the

parties' ability to cooperate and communicate favored the parties equally.

      Regarding the parents' willingness to accept custody and any history of

unwillingness to allow parenting time not based on substantiated abuse, the

judge concluded that because defendant initially limited plaintiff's parenting

time, this factor was in his favor. The judge also determined the next factor, the

interaction and relationship of the child with his parents and any siblings would

be in equipoise because both parents had a good relationship with their son, but

because plaintiff's girlfriend was pregnant and L.F. would have a sibling, this

factor militated in favor of plaintiff.

      Additionally, the judge found the factor regarding domestic violence was

of no significance because there was no evidence either parent posed a threat to

L.F. Further, because L.F. was only four years old when the hearing concluded,

the judge determined L.F. was unable to express a parental preference.

      Turning to L.F.'s needs, the judge stated:
                                                                         A-1742-19
                                          21
The court finds this factor to be greatly significant in
its decision to deny defendant's relocation application.
As testified to by Dr. Golfinopoulos, it is important for
[L.F.] to have constant contact with both parents and
maintain a relationship.

      Furthermore, the quality and duration of that
contact allows for L.F. to bond with the respective
parent. If [L.F.] were relocated, his bonding time with
the plaintiff would change . . . as each expert testified
to, from the parenting time that plaintiff had been
experiencing.

      The court notes that, based on the testimony,
[L.F.] spent approximately 202 days with the plaintiff
spread through the past year. There is no question that
[L.F.] would not be able to see plaintiff that many days
if defendant moved [L.F.] approximately three hours
away from the plaintiff.

      I'll quote from the plaintiff's summation. "The
total lack of understanding that the defendant
demonstrates as to the need for her son to have a good
healthy relationship with his father weighs very heavily
against her in this analysis. Dr. Golfinopoulos opined
how, at this tender age, it was so important to have both
parents in close proximity."

       Now, while the court recognizes that [L.F.] needs
to maintain the same bonding time with the defendant,
it will be defendant's choice as to how she can best
accomplish this should she choose to leave New Jersey.
This factor is in the plaintiff's favor.

[Emphasis added.]




                                                            A-1742-19
                          22
      The judge also determined both parents could provide a stable home

environment. He observed defendant lived "at a few different addresses" after

the parties separated, that defendant "had a stable home while living in . . .

Wayne," but after that home was sold, she had a "temporary unstable living

arrangement" and planned on living in her husband's home. Because there was

no testimony about the home defendant hoped to share with her husband, the

judge found this factor leaned in plaintiff's favor.

      Regarding the quality and continuity of L.F.'s education, as well as the

fitness of the parties, the judge found these factors did not lean in either party 's

favor since he determined the school systems in Bordentown and Stewartstown

were "comparable" and neither party was unfit.

      Referencing the geographical proximity factor, the judge stated:

             Obviously[,] this . . . factor is at the heart of the case.

                    If defendant were to relocate [L.F.] to
             Stewartstown, . . . she would greatly alter the
             geographic       proximity   to    plaintiff's  home.
             [S]tewartstown is approximately 158 miles from
             plaintiff's current home. This is more than four times
             further away than the current distance between the
             parties' homes.

                   As previously stated, the court finds that . . .
             creating such a distance between [L.F.] and the plaintiff
             would clearly negatively impact the frequency and
             quality of the bonding time . . . for [L.F.] and his father.

                                                                            A-1742-19
                                         23
                  While the court acknowledges that the defendant
            has testified to and argued that the current parenting
            time plan will need to be altered once [L.F.] begins
            school, the court finds this position to be speculative.

                 As the plaintiff has testified, he was willing to
            move closer to . . . the defendant once [L.F.] began
            going to school. This was obviously under the
            assumption that the defendant would remain living in
            New Jersey and in close geographic proximity to
            Wayne . . . . This factor is in plaintiff's favor.

            [Emphasis added.]

       When assessing the extent and quality of time L.F. spent with his parents

prior to and subsequent to the parties' separation, the judge acknowledged

defendant had "continuous, extensive and quality time with [L.F.] since he was

born." However, he observed:

            plaintiff has enjoyed similar frequent quality parenting
            time with [L.F.] since the parties entered into the
            consent agreement on July 25, 2017, more than two
            years ago, or approximately half of [L.F.'s] life.

                   As previously noted, plaintiff spent 202 days, a
            combination of overnights and day visits, with [L.F.]
            last year. The court finds that plaintiff, as the current
            non-custodial parent, is a very involved and engaged
            parent who seeks to spend as much time with his son as
            is afforded him. Again, this factor is equal as to both
            parties.

            [Emphasis added.]




                                                                        A-1742-19
                                      24
      As   to   the statutory   factor    regarding   the parties' employment

responsibilities, the judge found plaintiff could not maintain his current job if

he had to move to Pennsylvania because of the distance. Further, he concluded

that defendant's intention to resign from her job and work part-time for her

husband, although permitting her to be home more frequently, called into

question her ability to provide sufficient financial support for L.F. Thus, th e

judge found "the bonding time lost for plaintiff would outweigh any benefit that

[L.F.] may receive from the defendant being home with [L.F.] after school . . . .

Due to the uncertainty regarding defendant's employment and compensation,

this factor is in plaintiff's favor." Moreover, the judge concluded the fact R.M.

"decided to buy a house and establish a livelihood in Stewartstown does not

mean he is incapable or precluded from changing his decision and

reestablish[ing] himself in another community."

      In denying defendant's request to relocate, the judge considered the

overall impact of the proposed move on L.F. and stated:

            the court does not believe traveling in an automobile 5
            and a half to 6 hours every other weekend for the next
            14 years until [he] turns 18 is, in fact, in his best
            interest, if that can be avoided.

                 So, today we're going to make this a self-
            executing order. [L.F.] will remain or can remain in the
            defendant's custody if the defendant remains living in

                                                                         A-1742-19
                                         25
             New Jersey. However . . . plaintiff will gain custody
             . . . if defendant . . . relocate[s] to Pennsylvania.

       Regarding each party's request for counsel fees, the judge denied same,

simply stating "neither party filed their respective application in bad faith."



                                      V.

       On appeal, defendant argues the December 17, 2019 order: (1) is not based

on substantial, adequate or credible evidence; (2) impedes her constitutional

right to travel and her marital rights; (3) fails to acknowledge there was cause

for her relocation; (4) reflects a misapplication and flawed analysis of N.J.S.A.

9:2-4, and fails "to extend the holdings in A.J. v. R.J.4 to this matter; (5)

improperly relies on the testimony of Dr. Golfinopoulos, which should have

been excluded as a "net opinion"; (6) fails to resolve all outstanding issues; and

(7) mistakenly deprives her of a counsel fee award.

       For the first time on appeal, defendant also argues the trial court acted

improperly throughout the course of the proceedings. Because no such argument

was raised during the relocation hearing, and since we conclude the December

17, 2019 order must be reversed and remanded to a different judge, we decline

to address this novel argument. We also find defendant's constitutional and net


4
    461 N.J. Super. 173 (App. Div. 2019).
                                                                           A-1742-19
                                       26
opinion arguments to be without sufficient merit to warrant comment in this

opinion, Rule 2:11-3(e)(1)(E), and that her reliance on the intra-state relocation

case of A.J. v. R.J. is misplaced.

      Our review of a family court order is limited. See Cesare v. Cesare, 154
N.J. 394, 411 (1998). Generally, the family court's factual findings "are binding

on appeal when supported by adequate, substantial, credible evidence." Id. at

411-12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484

(1974)). "Discretionary determinations, supported by the record, are examined

to discern whether an abuse of reasoned discretion has occurred." Ricci v. Ricci,

448 N.J. Super. 546, 564 (App. Div. 2017) (citing Gac v. Gac, 186 N.J. 535, 547

(2006)). An abuse of discretion occurs when a trial court's decision "rested on

an impermissible basis, considered irrelevant or inappropriate factors, failed to

consider controlling legal principles or made findings inconsistent with or

unsupported by competent evidence." Elrom v. Elrom, 439 N.J. Super. 424, 434

(App. Div. 2015) (internal quotation marks and citations omitted). Challenges

to legal conclusions, as well as the trial court's interpretation of the law, are

subject to de novo review. Ricci, 448 N.J. Super. at 565 (citing Reese v. Weis,

430 N.J. Super. 552, 568 (App. Div. 2013)).

      Under N.J.S.A. 9:2-2, a parent who seeks to remove a child from this state

when the other parent does not consent must demonstrate "cause" for the
                                                                         A-1742-19
                                       27
removal. The legislative intent of N.J.S.A. 9:2-2 was "to preserve the rights of

the noncustodial parent and the child to maintain and develop their familial

relationship." Bisbing v. Bisbing, 230 N.J. 309, 323 (2017) (quoting Holder v.

Polanski, 111 N.J. 344, 350 (1988)).

      In Bisbing, the Court interpreted "cause" under N.J.S.A. 9:2-2 as requiring

the petitioning parent to satisfy the "best interests analysis . . . set forth in

N.J.S.A. 9:2-4(c), supplemented by other factors as appropriate." 230 N.J. at

338 (citing N.J.S.A. 9:2-4(c)). The Bisbing Court specifically overruled the

two-part removal test in Baures v. Lewis, 167 N.J. 91 (2001), and replaced it

with the best-interest standard embodied in N.J.S.A. 9:2-4. 230 N.J. at 312-13.

Further, the Bisbing Court instructed that in making "the sensitive determination

of cause[, a court] must weigh the custodial parent's interest in freedom of

movement as qualified by his or her custodial obligation, the State 's interest in

protecting the best interests of the child, and the competing interests of

the noncustodial parent." Id. at 323 (internal quotation marks omitted) (quoting

Holder, 111 N.J. at 350).

      Here, it is readily apparent the trial judge considered the principles

enunciated in Bisbing and was cognizant of his charge to review the statutory

factors under N.J.S.A. 9:2-4(c) when assessing the parties' cross applications.

However, the judge's analysis was impermissibly tainted by the significant
                                                                         A-1742-19
                                       28
weight he gave to plaintiff's claim he spent "202 days" with L.F. in 2018.

Indeed, we are persuaded the judge's reference to the amount of days plaintiff

spent with his son in 2018 skewed his best interests analysis, in that he

mistakenly, albeit unintentionally, elevated plaintiff's custodial status to that of

a primary residential parent.         This error deprived defendant of a fair

consideration of L.F.'s best interests in the context of her relocation application.

Compounding this error was the judge's failure to explain why, given the stark

differences in the opinions of the court-appointed and rebuttal experts as to

whether it was in L.F.'s best interest to relocate to Pennsylvania, he rejected Dr.

LaCouture's testimony over that of Dr. Golfinopoulos. Moreover, the judge

provided no findings about defendant's proposed parenting plans before he

rejected them. Further, he issued a "self-executing" order for a transfer in

custody if defendant relocated to Pennsylvania, regardless of the timing of any

such relocation, and without providing for a hearing on the merits of a c hange

in custody in that event. Accordingly, the December 17, 2019 order cannot

stand.

         In cases involving custody and parenting time, it is axiomatic that the best

interests of the child is the fundamental legal principle guiding our review. D.A.

v. R.C., 438 N.J. Super. 431, 450 (App. Div. 2014) (citing Kinsella v. Kinsella,

150 N.J. 276, 317-18 (1997)). Here, the trial judge's analysis strayed from a
                                                                            A-1742-19
                                         29
proper evaluation of L.F.'s best interests by ignoring the import of the July 25,

2017 consent order and focusing on the number of days plaintiff spent with his

son in 2018. As a threshold matter, under the July 25, 2017 order, defendant

was designated as the PPR and plaintiff was designated as the PAR. Pursuant

to Appendix IX-A to Rule 5:6A, the PPR and PAR are defined as follows:

            (1) Parent of Primary Residence (PPR) - The parent
            with whom the child spends most of his or her overnight
            time. The primary residence is the home where the
            child resides for more than 50% of the overnights
            annually. If the time spent with each parent is equal
            (50% of overnights each), the PPR is the parent with
            whom the child resides while attending school.
            Overnight means the majority of a 24-hour day (i.e.,
            more than 12 hours).

            (2) Parent of Alternate Residence (PAR) - This is the
            parent with whom the child resides when not living in
            the primary residence.

            [Pressler & Verniero, Appendix IX-A to Rule 5:6A at
            2052. (Emphasis added; alteration in original).]

      The parties did not dispute that under the terms of the July 25, 2017

consent order, defendant was awarded PPR status by virtue of the number of

overnights she enjoyed with L.F.       Yet, the trial judge rejected defendant 's

relocation request, and by extension, her proposed parenting plans for the move,

without assessing her parenting plans on the basis of overnights plaintiff would

lose. Instead, the judge twice referred to the fact plaintiff spent "202 days" with

                                                                          A-1742-19
                                       30
L.F. in 2018 and found "[t]here is no question that [L.F.] would not be able to

see plaintiff that many days if defendant moved [L.F.] approximately three hours

away from the plaintiff." Accordingly, a fair reading of the judge's decision

demonstrates he denied the relocation application, in large measure, because of

his concern plaintiff would lose too many "days" if defendant relocated with

L.F. to Stewartstown. Further, after adopting this approach, the judge did not

compare the number of days L.F. spent with his father, versus his mother, and

how the allocation would be impacted under the defendant's proposed parentings

plans if she were permitted to relocate.

      It also is worth noting that defendant and Dr. Golfinopoulos testified

differently about how long the drive would take from Stewartstown to

Bordentown (ranging from "a little over two hours" to two-and-a half hours),

and that plaintiff, notwithstanding his testimony about moving to Bordentown

with his girlfriend, testified the drive from his home in Edison to Stewartstown

ranged "from two hours and 30 minutes to three hours and 10 minutes." Despite

this varying testimony, the judge found "all witnesses testified in a credible

manner," but he denied defendant's relocation request, in part, because he

believed it would not be in L.F.'s best interest to be "traveling in an automobile

5 and a half to 6 hours every other weekend for the next 14 years."



                                                                         A-1742-19
                                       31
      We are convinced that defendant is entitled to reconsideration of her

relocation application based on the number of overnights each parent would

enjoy under her proposed parenting plans. Further, the estimated length of the

drive between where each party lives should be readily verifiable, but in the face

of disparate testimony on this point, the remand judge should explain which

party's estimate is more credible.

      We also are satisfied the judge's "self-executing order" was improvidently

entered. It contained no end date and was not premised upon an assessment of

the parties' and the child's circumstances at the time such a move might occur.

As we have noted, "[a]bsent exigent circumstances, changes in custody should

not be ordered without a full plenary hearing." Faucett v. Vasquez, 411 N.J.

Super. 108, 119 (App. Div. 2009) (citing R. 5:8-6; Entress v. Entress, 376 N.J.

Super. 125, 133 (App. Div. 2005)). See also R.K. v. F.K., 437 N.J. Super. 58,

62 (App. Div. 2014) and R. 5:8-6.

      Because the judge who heard this matter engaged in weighing evidence

and opined on the credibility of the parties and other witnesses, we are convinced

the remand hearing should be conducted by another judge. See N.J. Div. of

Youth & Family Servs. v. A.W., 103 N.J. 591, 617 (1986). Further, now that

approximately two years have passed since the parties were evaluated, and L.F.

presumably has commenced full time schooling, the remand court must consider
                                                                          A-1742-19
                                       32
the parties' current circumstances in the context of its best interests analysis. We

also encourage the remand judge to promptly conduct a case management

conference and if appropriate, appoint an expert, per Rule 5:3-3, to newly

address whether it is in L.F.'s best interest to relocate with defendant to

Pennsylvania. The remand court is not bound to reappoint the expert appointed

by the first judge and may, of course, exercise its own judgment in making any

appointment. We mention this because Dr. Golfinopoulos opined on defendant's

credibility regarding defendant's inability to continue to live in New Jersey . In

doing so, this expert referenced her own experience as a landlord, without any

review of defendant's finances. Further, the parties are not prohibited from

retaining individual experts to opine on L.F.'s best interests, if they wish. R.

5:3-3(h).

                                      VI.

      We need not extensively address defendant's counsel fee argument. In

short, Rules 5:3-5 and 4:42-9 direct the trial court to consider a number of factors

when assessing a counsel fee request. Here, the judge solely considered the

parties' lack of bad faith. Thus, we reverse the denial of defendant's counsel fee

application, and remand for a review of her fee request upon the conclusion of

the next relocation hearing. In doing so, we are mindful plaintiff did not cross -

appeal from the denial of his counsel fee application.
                                                                           A-1742-19
                                        33
      Finally, to the extent defendant's motion to clarify the parties' holiday and

vacation schedules, and her application to have the parties communicate through

the Family Wizard program remain unresolved, these issues should be

immediately addressed. It is evident the parties' co-parenting relationship is

plagued by conflict, and it is not in L.F.'s best interest to have these issues linger.

      Reversed and remanded. We do not retain jurisdiction.




                                                                              A-1742-19
                                         34